Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In light of applicant’s amendment, 35 USC 112(b) rejection has been withdrawn.

Allowance Notice
In light of applicant’s amendment, application is in condition of allowance.  Withdrawn claims, namely, claims 2-4, 6, 15-19, 23-26, 28, 37-41, and 44 are rejoined and allowed along with the rest of allowable claims.

Reasons for Allowance
Prior art of record (Coffland, Moteki, and Troy), neither discloses alone, nor teaches in combination, functions and features recited in claimed invention.
Moteki discloses a three dimensional coordinate computing apparatus including an image selecting unit to select images from multiple captured images based on a distance between positions of images being captured, and a coordinate computing unit to compute three dimensional coordinates of the multiple corresponding feature points based on two dimensional coordinates of each corresponding feature point in selected images.



Coffland, on the other hand, discloses a system in which a sensor data is received from a wireless transmitter associated with a tool upon completion of an operation on an area using the tool. Location measurements are generated from the signal. A location of the wireless transmitter is identified in an object space using the location measurements. A location of the area in an image coordinate system is identified using the location of the wireless transmitter in the object space. Completion of the operation is indicated in an image using the location of the area in the image coordinate system.

Therefore, Coffland, Moteki, and Troy neither discloses alone nor teaches in combination functions and features recited in claim 1 as a whole.  Claim 1 is allowed.  Claims 17, 19, 23, 39, and 41 are independent claims reciting similar functions and features as claim 1. They are also allowed.  All dependent claims including withdrawn claims now rejoined are allowed the same.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  

/QUN SHEN/
Primary Examiner, Art Unit 2661